tl internal_revenue_service department of ther reasury uniform issue list no 09-00washington dc erson to contact telephone number fer reply to date t ep ra t4 mar nny attn legend state a department m department n plan x plan x board group b employees group c employees resolution r sie form p statute t ladies and gentlemen this is in response to your ruling_request dated date as supplemented by correspondence dated date and date made on your behalf by your authorized representative concerning the pick up of employee contributions under plan x pursuant to sec_414 h of the internal_revenue_code code the following facts and representations have been submitted plan x is a governmental defined_benefit_plan and provides pension benefits to participant members who are employees of state a with certain exceptions plan x covers all state a employees comprised of the group b employees and group c employees plan x received its most recent favorable determination_letter as to its qualified status under sec_401 of the code on date plan x's basic_benefit formula provides a retirement benefit of a percentage of final_average_compensation multiplied by years of credited service prior to july i participants were required to make mandatory_contributions to plan x plan x provides that a participant who has made mandatory_contributions and terminates employment prior to retirement may elect to receive a refund of any of these contributions upon receipt of these refunded contributions a participant's service_credit for the time period covered by these contributions is forfeited such refund is non-taxable as the mandatory_contributions were previously made to plan x with post-tax dollars sy if the former participant is subsequently rehired by the participant may elect to redeposit an amount state a equal to any such mandatory_contributions that were previously refunded plus interest repurchased service_credit by making this repayment the participant is able to repurchase the prior service that was canceled upon the repayment may be made at any time prior to the date of the participant's later retirement in either lump sum or in installments participant's earlier termination of employment - plan x also provides that participants may voluntarily elect to purchase additional service credits the types of service for which credits may be purchased are specified in the relevant provisions of statute t include state a university service county social services agencies state police courts service maternity paternity child rearing leave municipal county government service federal and other state government service and military service the amounts payable to plan x by a participant for these service credits differ as with payment for repurchased service_credit a participant may pay for additional service credits in either a lump sum or in installments some of which plan x participants have no access to the contributions made with respect to these repurchased and or additional service credits which are accounted for separately by plan x while employed but they are returned to participants upon termination of employment or paid as a part of their benefit upon retirement up to this time plan x has treated all contributions made with respect to these repurchased and or additional service credits as having been made on an after-tax basis plan x now proposes to implement a tax-deferred payment system pursuant to which all of the contributions made by participants with respect to these repurchased and or additional service credits may be treated as picked up under sec_414 having the power to promulgate rules for the implementation and administration of plan x will adopt a resolution whereby it redeposit member contributions previously withdrawn plus is determined that contributions made to of the code the plan x board oo interest or to purchase additional service credits may be picked up and paid_by state a on behalf of any participants in plan x in accordance with sec_414 h of the code provided that resolutions to that effect are adopted by departments m and n of state a departments m and n of state a are the appropriate state a departments to authorize these pick-up procedures department m will adopt resolution r with respect to the group b employees participating in plan x department n will adopt resolution r with respect to the group c employees participating in plan x represented that departments m and n of state a are authorized to adopt resolution r with respect to the group b employees and group c employees respectively it has been and resolution r will approve and permit the contributions made by participants with respect to both repurchased and additional service_credit to be treated as picked up under resolution r each participant who elects to make contributions with respect to repurchased or additional service credits will execute form p payroll deduction authorization form which specifies the number and dollar amount of the withholding deductions and prohibits the participants from thereafter making a prepayment of the specified amounts on an after-tax basis by paying to plan x directly the payroll deduction authorization shall only terminate upon the completion of the payroll deductions required for the purchase of service credits or the participant's termination of employment a binding irrevocable ii resolution r specifically provides that i state a agrees to assume and pay the amounts that employees would be required to pay for repurchased or additional service credits employee contributions will be paid_by state a in lieu of contributions by the employees and iii the employees will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by state a to plan x the contributions although designated as based on the above facts and representations you requested the following rulings that the contributions made pursuant to a participant's election with respect to either repurchased or additional service credits will be treated as employer contributions picked up by state a within the meaning of code contributions are made pursuant to resolution r and payroll deduction authorization form p sec_414 provided that such - that the amounts picked up the contributions made with respect to additional service credits will not be treated as annual_additions for purposes of sec_415 of the code in connection with repurchased or sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 1977_2_cb_358 addresses the of the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees' salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provide guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the ge - following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer the employee - in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case with respect to contributions made for additional service in conjunction with the irrevocable payroll the contributions although designated as employee repurchased service_credit or credit resolution r which is to be adopted by departments m and n deduction authorization form p satisfy the criteria of revenue rulings and by providing that i contributions are being paid_by the employer in lieu of contributions by the employee and ii completed a payroll deduction authorization form is not given the option of choosing to receive the contributed amounts directly in lieu of having them paid to plan x further an employee must complete the payroll deduction authorization form before the period to which the contributions relate an employee who has accordingly assuming the proposed pick-ups are that the contributions made pursuant to a implemented as proposed we conclude with respect to ruling_request participant's election with respect to either repurchased service_credit or additional service credits will be treated as employer contributions picked up by state a within the meaning of code sec_414 h provided that such contributions are made pursuant to resolution r and payroll ‘deduction authorization form p with respect to ruling_request sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code employee contributions that are picked up by the employer pursuant to sec_414 h are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 - accordingly we conclude with respect to ruling_request that the amounts picked up in connection with the contributions made with respect to repurchased service_credit or additional service credits will not be treated as annual_additions for purposes of sec_415 of the code the effective date for the commencement of any proposed pick up cannot be any earlier than the latest of the following ii the effective date of resolution r the later of the execution date or the effective date of the participant's payroll deduction authorization form p the adoption date of resolution r iii i or these rulings are based on the assumption that plan xx meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides ge a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours sita gath ld john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
